Case: 22-10200     Document: 00516482319         Page: 1     Date Filed: 09/23/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     September 23, 2022
                                  No. 22-10200                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Carlos Alberto Ayala,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 6:21-CR-47-1


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Defendant-Appellant Carlos
   Alberto Ayala has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Ayala has filed a response, a request



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10200      Document: 00516482319          Page: 2   Date Filed: 09/23/2022




                                    No. 22-10200


   for appointment of substitute counsel, and a motion for leave to file an
   additional response, which is incorporated in the motion for leave. His
   motion for leave to file an additional response is GRANTED.
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Ayala’s responses. The record is not
   sufficiently developed to allow us to make a fair evaluation of Ayala’s claims
   of ineffective assistance of counsel; we therefore decline to consider the
   claims, but without prejudice to collateral review. See United States v. Isgar,
   739 F.3d 829, 841 (5th Cir. 2014). We concur with counsel’s assessment that
   the appeal presents no nonfrivolous issue for appellate review. Counsel’s
   motion for leave to withdraw is therefore GRANTED, counsel is excused
   from further responsibilities herein, and Ayala’s appeal is DISMISSED.
   See 5th Cir. R. 42.2. Ayala’s motion for appointment of new counsel is
   DENIED as untimely. United States v. Wagner, 158 F.3d 901, 902–03 (5th
   Cir. 1998).




                                         2